 



Exhibit 10.3
BUILDERS FIRSTSOURCE, INC.
SUMMARY OF NAMED EXECUTIVE OFFICER BASE SALARIES
     On February 14, 2006, the Board of Directors of Builders FirstSource, Inc.
(the “Company”) approved the following base salaries for fiscal 2006 for the
named executive officers listed below (the “Named Executive Officers”). Each of
the named Executive Officers other than Mr. Schenkel is a party to an employment
agreement with the Company. Copies of the Employment Agreement for Mr. Sherman
and the Amendment to that Employment Agreement have been filed as exhibits to
Amendment No. 1 and Amendment No. 4 to the Company’s Registration Statement on
Form S-1, and such agreements are incorporated by reference herein. Copies of
the employment agreements for Messrs. O’Meara, Horn and McAleenan have been
filed as exhibits to the Company’s Report on Form 10-Q for the quarter ending
September 30, 2005, and such agreements are incorporated by reference herein.
Mr. Schenkel is an “at-will” employee of the Company and is not a party to a
written employment agreement with the Company.

              Named Executive Officer   Title   Base Salary
Floyd Sherman
  President and Chief Executive Officer   $ 600,000  
Kevin O’Meara
  Sr. Vice President and Chief Operating Officer   $ 405,000  
Charles Horn
  Sr. Vice President and Chief Financial Officer   $ 375,000  
Donald F. McAleenan
  Sr. Vice President and General Counsel   $ 360,000  
Fred Schenkel
  Vice President of Manufacturing   $ 242,000  

